EXHIBIT 10.5




a105conneremploymenta_image1.jpg [a105conneremploymenta_image1.jpg]         
May 23, 2008
Brad Conner
Dear Brad:
On behalf of RBS Citizens, N.A. (“Citizens”) I am pleased to extend you an offer
of employment on the following terms and conditions, including your commencing
employment with Citizens on or before Monday, June 30, 2008.
I am pleased to confirm our offer for you to join Citizens as the Vice Chairman,
Head of Consumer Lending reporting to Jim Connolly, President of RBS Citizens,
or other such person as Citizens may specify from time to time. Citizens
reserves the right to transfer your employment to any existing or future parent,
subsidiary, affiliate, division, branch of Citizens or their respective
successors (collectively “affiliates”). Your employee number will be determined
when your start date is confirmed.
COMPENSATION
•
You will be paid a biweekly salary of $23,076.92, which amounts to $600,000.00
on an annualized basis.



•
In addition, you will be eligible for consideration for an annual discretionary
bonus based on factors determined by Citizens in

its sole discretion, in accordance with Citizens policy. Such factors may
include your performance and the performance of
Citizens. You will only be eligible for consideration to receive any such
discretionary bonus for any year if you have not
received or given any notice of termination or resignation prior to the date on
which such bonuses for the applicable year are
paid to employees. Currently, the target incentive award opportunity for your
position is 160% percent of your annual base
salary. This payment is generally prorated based on your start date and the
specific guidelines listed in the Plan, but as per our
conversation, we will guarantee your 2008 bonus to be $1,000,000. Guaranteed
amounts are not eligible for deferral. Should you
leave the organization prior to the payment date in 2009, you will forfeit this
bonus. Eligibility in a Plan does not guarantee
payment.


                                                                                                                                                                                                                              


•
You will also be eligible to participate at the sole discretion of the Royal
Bank of Scotland Group (“RBS”) Remuneration

Committee, in RBS’ long-term incentive plans. Your eligibility for participation
will be in line with the normal practice for
RBS’ North American businesses. Your target award is 68% of your current base
salary ($408,000) for the calendar year of
2008. The opportunity range is 61 – 75% based on your annual performance rating.
Eligibility does not guarantee payment.


•
In consideration of your joining Citizens, we will pay you a one-time, sign-on
bonus of $400,000. This amount will be grossed

up for tax purposes to off set your financial burden of the Forgiveness Loan you
have received from JP Morgan Chase. This
will be paid on or around your first thirty days of employment. Please be
advised that should you resign, give notice of
resignation or be terminated for cause from Citizens within twelve months of
your start date, you will be required to re-pay this
bonus on a pro-rated basis.


•
You will receive the equivalent of $1,850,000 of RBS Equity to off set the value
of your unvested JP Morgan Chase portfolio.

We will base the number of shares on the stock price at the close of the market
on the day you join the Bank. This stock will be
customized to reflect the vesting schedule of your current JP Morgan Chase
portfolio.


•
You are eligible to participate in the RBS Citizens, N.A. Nonqualified Deferred
Compensation Plan. This plan is a tax deferred

savings program which allows you to defer, on a pre-tax basis, a percentage of
your base salary as well as a percentage of
selected incentive awards earned for the period ending December 31, 2008. You
will have thirty days from the start of your
employment to make a deferment decision.


•
All amounts of compensation paid to you shall be paid subject to applicable
taxes and deductions, and, if applicable, in

compliance with the provisions of Internal Revenue Code Section 409A.


BENEFITS
•
You will be eligible to enroll in most of Citizens Financial Group, Inc.’s
benefit plans on the first of the month following your





--------------------------------------------------------------------------------






start date. You will receive a Notice to Enroll in your home mail with
information on how to enroll online at
www.CFGConnections.com approximately two weeks from your start date. You can
find detailed information online about your
eligibility (see “Benefit Highlights”) and all the benefits on
CFGConnections.com.


•
Based on the month in which you start you are eligible for a pro-rated maximum
vacation allowance of ten days in 2008. Your

annualized amount is twenty days in addition to the ten paid holidays that
Citizens recognizes annually. You are also eligible to
receive your birthday off which can be scheduled with your managers’ approval.
 
Page 2
                                                                                                                                                                                                                              


•
We will assist you with relocation expenses associated with your move from
Arizona to Rhode Island. Other details of our

relocation package are enclosed. You will receive an additional $75,000 (less
applicable taxes) to assist you with any out of
pocket relocation expenses. Please be advised that, should you voluntarily
resign from Citizens within twelve months of your
start date, you will be responsible for reimbursing Citizens for all relocation
costs previously paid under this relocation plan.
Should you be discharged for cause, eligibility for benefits under this policy
will cease and no further reimbursements will
occur. This includes expenses incurred but. not yet reimbursed. By signing below
you agree that we may deduct money from
your final paycheck to convey such repayment.


NOTICE OF INTENT TO LEAVE AND NON-SOLICITATION
You agree that you will provide Citizens with 60 days prior written notice of
your intent to leave the employ of Citizens for any reason. During any period of
required notice you will continue to be an employee and you will continue to be
entitled to receive your base salary (but not a bonus). Your fiduciary duties
and other obligations as an employee of Citizens will continue and you will
cooperate in the transition of your responsibilities. Citizens shall, however,
have the right, in its sole discretion, to direct that you no longer come in to
work.
You also agree that during your employment and for 12 months following your
termination of employment for any reason, you will not directly or indirectly
solicit, hire, or assist in soliciting or hiring any person who is employed
during such period by Citizens or its affiliates; nor will you directly or
indirectly induce any such person to terminate his or her employment or accept
employment with anyone other than Citizens or its affiliates. You also agree
that during your employment and for 6 months following your termination of
employment for any reason, you will not directly or indirectly solicit, or
assist in soliciting for business any customer introduced to you by Citizens or
its affiliates, or any customer of Citizens or its affiliates with whom you had
contact during your employment by Citizens nor will you induce or encourage any
such customer to terminate its relationship with Citizens or its affiliates or
to divert business away from Citizens or its affiliates.


You agree that the foregoing provisions related to Notice of Intent to Leave and
Non-Solicitation are reasonable and that in the event you violate any of them,
you acknowledge that Citizens will be subject to irreparable harm entitling it,
in addition to statutory or common law remedies, to immediate injunctive or
other equitable relief. You also agree to reimburse Citizens for reasonable
attorney’s fees and costs incurred by Citizens in any action to enforce its
rights under this agreement in which Citizens prevails.


Page 3
                                                                                                                                                                                                                              


EMPLOYEE REPRESENTATIONS
In accepting this offer, you represent and warrant to Citizens that you are not
subject to any agreement or understanding with any
current or prior employer or business (or any other entity or person) which
would in any manner preclude you from fulfilling any of the duties or
obligations you would have with Citizens or which would result in any additional
payment from Citizens. You further
recognize and agree that, to the extent you possess any confidential,
proprietary or trade secret information of a third party, you may not and shall
not use or disclose such information in performing your duties for Citizens.


You have provided Citizens with copies of certain documents relating to grants
made to you under JP Morgan Chase’s 1996 and 2005 Long-Term Incentive Plans (“JP
Morgan Documents”). Citizens has reviewed the JP Morgan Documents and the
restrictive covenants contained therein that purport to restrict your
post-employment activities. The JP Morgan Documents generally state that, for a
period of one year following your termination of employment, you will not
directly or indirectly, whether on your own behalf or on behalf of another
party: (1) solicit, induce or encourage any JP Morgan Chase employee to leave JP
Morgan Chase, (2) hire any employee or former employee of JP Morgan Chase who
was employed on the date of your termination (unless that employee




--------------------------------------------------------------------------------




was terminated due to a position elimination or terminated more than six months
prior to their date of hire by Citizens), or (3) solicit, induce, divert or
attempt to solicit induce or divert any of JP Morgan Chase’s current customers,
suppliers or other entities or persons serviced by you or whose names became
known to you during your employment with JP Morgan Chase, or otherwise interfere
with JP Morgan Chase’s relationships with its current customers, supplier or
other entities or persons. The JP Morgan Documents state that you are not
prohibited from doing business with “publicly known institutional customers,”
provided that you do not rely on JP Morgan Chase’s confidential information. The
JP Morgan Documents also contain general prohibitions against your use of
confidential information, and some of the JP Morgan Documents require you to
provide Special Notice of your intent to resign. You have informed Citizens that
you are subject to certain restrictions in other JP Morgan Documents that were
not provided for review, but are similar to the restrictions described in this
paragraph.


As a condition of your employment and during the course of your employment with
Citizens, you must honor your obligations pursuant to the JP Morgan Documents
for the relevant time periods. If at any time you find yourself in circumstances
which you feel may lead to a breach of the restrictions contained in the JP
Morgan Documents, you should contact, your Human Resources Business Partner
immediately. Should you become aware that JP Morgan Chase or any other former
employer alleges that you are violating the terms of an employment agreement or
restrictive covenant, you must report such knowledge to your Human Resources
Business Partner as soon as practicable.


Page 4
                                                                                                                                                                                                                              


In reliance on the foregoing, to the extent permitted by law, Citizens shall
indemnify and hold you harmless up to $2,125,00.00 against any forfeiture
determinations made and communicated to you by JP Morgan Chase within one year
of your termination of employment with JP Morgan Chase that arise out of or are
based upon a purported violation of the JP Morgan Documents. This
indemnification provision is contingent upon your compliance with the terms of
this offer letter and Citizens’ reliance that your post-employment restrictions
are consistent with those provided by you or described by you to Citizens. You
also agree to give Citizens prompt notice of any forfeiture determination made
by JP Morgan Chase.


When your start date is determined, we will arrange for your new hire
orientation. Located on the On-Boarding site are the Fair
Lending Policy Statement, Code of Ethics, Corporate Bank Secrecy Compliance
Policy, and detailed benefit information. You will
need to bring your completed On-Boarding paperwork to your new hire orientation
session. The required documents can be accessed at
https://www.cfgconnections.com if you use the directions to access the website
as a guest. Please print, review and complete the required forms and policies.
If you have any difficulty in completing these documents please contact your
recruiter


Following orientation, you will report to Jim Connolly at the Citizens One Plaza
Office. As a condition of your employment with
Citizens we will be verifying documentation that shows that you are legally
eligible to work in the United States. You will find a list of documents
acceptable for verifying your identity and employment eligibility on the back of
the U.S. Department of Justice Immigration and Naturalization Form I-9. Please
be prepared to provide this information on your first day of employment. Federal
law requires that, if this documentation is not provided within 3 days of your
start date, you must be removed from Citizens’ payroll. Additionally, your
employment with Citizens is contingent upon satisfactorily meeting our
pre-employment and background check requirements.
 
Please note that employment with Citizens is “at-will,” and can be terminated by
either party at any time and for any reason, with or
without notice. The terms and conditions of your employment, including, but not
limited to: duties; compensation; location and
employment may change at any time. By signing below, you agree that no
representations or promises inconsistent with this paragraph have been made to
you.


If your position is termed redundant, you will be treated similarly to other
Vice Chairmans. Citizens has sole discretion to determine
whether a termination is “for cause,” however, typically the following will
constitute cause for purposes of this Plan, as determined by Citizens or the
Plan Sponsor:


(a) the Employee’s continued failure or refusal of the Employee to perform
satisfactorily any duties reasonably required of the Employee;
Page 5
                                                                                                                                                                                                                              


(b) the commission of any fraud, misappropriation, embezzlement, dishonesty,
breach of trust or money laundering, or any other
conduct that can be deemed a breach of Citizens’ Code of Ethics or the Royal
Bank of Scotland’s Code of Conduct;


(c) reporting to work under the influence of alcohol, narcotics or unlawful
controlled substances, or any other material violation of any Citizens
employment policies/procedures;






--------------------------------------------------------------------------------




(d) conviction of a felony or misdemeanor, or conduct in violation of state or
federal law that would constitute a basis for a criminal
charge or indictment of a felony, or of a misdemeanor involving dishonest or
fraudulent conduct;


(e) violation of any securities or commodities laws, any rules or regulations
pursuant to such laws, or the rules and regulations of any securities or
commodities exchange or association of which the Company is a member, or
violation of any similar federal, state or local law, regulation, ordinance or
licensing requirement applicable to employees of financial institutions; or






(f) conduct that may reasonably be expected to have a material adverse effect on
the financial interest or business reputation of Citizens.


Following your start date, you may call the Human Resources Service Center at
[—] with any benefits or other Human Resources related
questions.


This employment offer will expire five business days from the date of this
letter.
Page 6
Brad, we are delighted with your decision to join RBS Citizens, N.A. and look
forward to you becoming a member of the team. If you have any questions, please
feel free to call me directly at [—] or my mobile number is [—].


Please sign below to acknowledge your acceptance, and return this letter to me.
Sincerely,
/s/ Susan M. Mason_________________________
Susan M. Mason
Director of Recruiting, RBS Americas
Human Resources


Accepted and agreed to:
/s/ Brad L.
Conner__________________________                        5/28/2008___________________
Brad Conner                                         Date


Note: Please remember to visit our website at [—] to print, review and complete
the required forms and policies. These documents will be
collected on your first day during new-hire orientation.


cc: Personnel File Folder
Requisition number [—]


Page 7




--------------------------------------------------------------------------------






EXECUTIVE AGREEMENT ADDENDUM


This EXECUTIVE EMPLOYMENT AGREEMENT ADDENDUM (the "Addendum") is made as of
August 6, 2014 by and between Citizens Financial Group, Inc. (the "Company") and
Brad Conner ("Executive").
This Addendum is a supplement to your offer letter dated May 23, 2008. The terms
of this Addendum shall be incorporated by reference therein and become terms and
conditions of your continued employment. The terms of this Addendum shall
supersede any conflicting terms found in your offer letter. This Addendum may
not be altered, modified, or amended except by written instrument signed by the
parties hereto.
TERMS AND CONDITIONS:
Section 1. At-Will Employment and Notice of Intent to Leave.
(a)Executive’s employment with the Company shall be strictly "at-will" and not
for any fixed term. Executive understands and acknowledges that no statement,
whether written or verbal, by the Company or any of its officers, employees or
representatives may in any way modify, alter, or change the strictly "at-will"
nature of his employment relationship with the Company. Both Executive and the
Company retain the right to terminate Executive’s employment at any time, for
any reason or no reason. Executive understands and agrees that, as an at-will
employee, the Company may terminate his employment without advance notice.
Executive may terminate his employment for any reason (a “Resignation”)
effective 90 days following his delivery of written notice of termination to the
Company's Board of Directors (the “Notice Period”).
(b)Upon receipt of a Resignation from Executive, the Company may, in its sole
discretion, waive the Notice Period, in which case Executive will be permitted
to terminate immediately. Under such circumstances the Company will not be
obliged to pay in lieu of notice. Alternatively, the Company may direct
Executive not to report to work unless otherwise requested by the Company
(“Garden Leave”). During any period of Garden Leave:
(i)     Executive will remain an employee of the Company and will continue to be
paid his then base salary and continue to be eligible for employee benefits,
excluding any discretionary award;
(ii)     Executive will be expected to continue to undertake such duties and
responsibilities as are assigned to Executive by the Company's Board or Chief
Executive Officer, including duties to assist the Company with his transition
from the Company and maintaining the Company’s business, business relationships,
and goodwill. Notwithstanding the foregoing, the Company reserves the right to
suspend any or all of Executive’s duties and powers and to relocate his office
to his personal residence for all or part of his Garden Leave;
(iii) Executive will remain bound by all fiduciary duties and obligations owed
to the Company and required to comply with all Company policies and practices;
and
(iv)     Executive may not, without the prior written consent of the Company or
except in the discharge of duties and responsibilities in accordance with clause
(ii) above, contact or attempt to contact any client, customer, agent,
professional adviser, employee, supplier or broker of the Company or any of its
parents or subsidiaries.
Section 2. Non-Solicitation.
(a)    Non-Solicitation of Employees. Executive agrees that, at any time during
his employment with the Company, its parents, subsidiaries, affiliates or any
successor organization, and during the 12 month period following Executive's
termination of employment for any reason ("Restricted Period"), Executive shall
not, directly or indirectly, hire, employ, solicit for employment or hire, or
attempt to solicit for employment or hire, any person who is employed by the
Company or any of its parents, subsidiaries or affiliates during the Restricted
Period, nor shall Executive directly or indirectly induce any Company employee
to terminate his or her employment or accept employment with anyone other than
the Company, or otherwise interfere with the relationship between the Company
and any of its employees, during the Restricted Period.
(b)    Non-Solicitation of, and Non-Interference with, Customers and Vendors.
Executive agrees that during his employment with the Company and during the
Restricted Period, Executive shall not, directly or indirectly, for any person
or entity other than the Company, solicit or assist in soliciting for business
any customer of the Company, its parents, subsidiaries or affiliates nor will
Executive induce or encourage any such customer to terminate its relationship
with the Company, its parents, subsidiaries or affiliates or to divert business
away from the




--------------------------------------------------------------------------------




Company, its parents, subsidiaries or affiliates, provided, however, that
general solicitation through advertisement shall not constitute solicitation for
purposes of this provision.
(c)    Representations. Executive agrees that all of the foregoing restrictions
are reasonable and necessary to protect the Company’s business and its
Confidential Information and that his employment by the Company, along with the
benefits and attributes of that employment, is good and valuable consideration
to compensate his for agreeing to all restrictions contained in this Addendum.
Executive also acknowledges, represents and warrants that his knowledge, skills
and abilities are sufficient to permit Executive to earn a satisfactory
livelihood without violating these provisions.
(d)    Blue Pencil. It is expressly understood and agreed that although
Executive and the Company consider the restrictions contained in this Section 2
to be reasonable, if a final judicial determination is made by an arbitrator or
a court of competent jurisdiction that the time or territory or any other
restriction contained in this Addendum is an unenforceable restriction against
Executive, the provisions of this Addendum shall not be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if an arbitrator or a court of competent
jurisdiction finds that any restriction contained in this Addendum is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.


Section 3. Confidentiality; Ownership of Materials; Duty to Return Company
Property.
(a)    Confidential Information. Executive may not at any time (whether during
his employment with the Company or after termination for any reason) disclose to
any unauthorized person, firm or corporation or use or attempt to use for his
own advantage or to the advantage of any other person, firm or corporation, any
confidential information relating to the business affairs or trade secrets of
the Company or any of its parents, subsidiaries or affiliates, or any
confidential information about (howsoever obtained) or provided by any third
party received during the course of or as a result of his employment (the
“Confidential Information”). Confidential Information includes, but is not
limited to, information relating to employees, customers and suppliers (former,
actual and potential), Company contracts, pricing structures, financial and
marketing details, business plans, any technical data, designs, formulae,
product lines, intellectual property, research activities and any Company or
Company affiliate information which may be deemed to be commercially or price
sensitive in nature, whether printed, typed, handwritten, videotaped,
transmitted or transcribed on data files or on any other type of media, whether
or not labeled as “confidential”. It also includes, without limitation, any
information contained in documents marked “confidential” or documents of a
higher security classification and other information which, because of its
nature or the circumstances in which Executive receives it, Executive should
reasonably consider to be confidential. The Company reserves the right to modify
the categories of Confidential Information from time to time.
(b)    Exclusions. The provisions of this Section 3 shall not apply to:
(i)    information or knowledge which subsequently comes into the public domain
other than by way of unauthorized use or disclosure by Executive;
(ii)     the discharge by Executive of his duties hereunder or where his use or
disclosure of the information has otherwise been properly authorized by the
Company;
(iii) any information which Executive discloses in accordance with applicable
public interest disclosure legislation; or
(iv) any disclosure required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
jurisdiction to order Executive to disclose or make accessible any information.
(c)    Due Care. Executive shall exercise all due care and diligence and shall
take all reasonable steps to prevent the publication or disclosure by Executive
of any Confidential Information relating, in particular, but not limited to,
actual or proposed transactions, of any employee, customer, client or supplier
(whether former, actual or potential) of any member of the Company, including
partnerships, companies, bodies, and corporations having accounts with or in any
way connected to or in discussion with any member of the Company and all other
matters relating to such customers, clients or suppliers and connections.
(d)    Duty to Return Confidential Information and Other Company Property. All
reports, files, notes, memoranda, e-mails, accounts, documents or other material
(including all notes and memoranda of any Confidential Information and any
copies made or received by Executive in the course of his employment (whether
during or after) are and shall remain the sole property of the Company and,
following his termination of employment or at any other time upon the Company’s
request, to the extent within his possession or control, shall be surrendered by
Executive to the duly authorized representative of the Company.




--------------------------------------------------------------------------------




(e)        Reasonableness. Executive agrees that the undertakings set forth in
this Section 3 are reasonable and necessary to protect the legitimate business
interests of the Company and its members both during, and after the termination
of, Executive's employment, and that the benefits Executive receives through
continued employment are sufficient compensation for these restrictions.
Section 4. Intellectual Property and Developments.
(a)    Executive agrees that all developments and intellectual property are the
sole and exclusive property of the Company and hereby assigns all rights to such
developments and intellectual property to the Company. Executive agrees, at the
Company’s expense at any time during his employment or thereafter, to sign all
appropriate documents and carry out all such reasonable acts as will be
necessary to identify and preserve the legal protection of all developments and
intellectual property; however, the Company will have no obligation to
compensate Executive for his time spent in connection with any assistance
provided unless otherwise required by law. Notwithstanding the foregoing,
Executive understands that no provision in this Section is intended to require
assignment of any of his rights in an invention for which Executive can prove no
equipment, supplies, facilities or Confidential Information or trade secret
information of the Company was used, which invention was developed entirely on
his own time, and which invention Executive can prove: (i) does not relate to
the business of the Company or the actual or demonstrably anticipated research
or development of the Company; or (ii) does not result from any work performed
by Executive for the Company.  To the extent compatible with applicable state
law, these provisions do not apply to any invention which is required to be
assigned by the Company to the United States Government.  Executive waives all
moral rights in all Intellectual Property which is owned by the Company, or will
be owned by the Company, pursuant to this Section 4.
(b)    Executive agrees to promptly submit to the Company written disclosures of
all inventions, whether or not patentable, which are made, conceived or authored
by Executive, alone or jointly with others, while Executive is employed by the
Company.
Section 5. Certain Agreements.
(a)    Data Protection. Executive shall familiarize himself with the Company’s
Data Protection policy, procedures and accountabilities. Executive acknowledges
that any breach of these procedures may result in the immediate termination of
his employment.
(b)    Personal Information. Executive acknowledges and agrees that the Company
is permitted to hold personal information about him as part of its personnel and
other business records and, in accordance with applicable law, may use such
information in the course of the Company’s business.
(c)    Credit Data. The Company reserves the right, upon five (5) days prior
written notice, to, and Executive agrees that the Company may, in accordance
with applicable law, carry out searches about Executive through credit reference
agencies or through the Company’s customer records at any time during his
employment for purposes of identifying any serious debt or other significant
financial difficulties of Executive for the purposes of detecting, eliminating
or mitigating any particular risk of employee fraud or theft. The Company will
only retain the information about Executive which the Company obtains from these
searches in accordance with applicable law and for so long as is needed for the
purposes set out above (subject to any legal (including any regulatory)
obligation which requires the Company to retain that information for a longer
period). The credit reference agency will record details of the search but these
will not be available for use by lenders to assess the ability of Executive to
obtain credit. Executive has the right of access to his personal records held by
credit reference agencies. The Company will supply the names and addresses of
such agencies upon request, to help Executive to exercise his right of access to
such records.
(d)    Indebtedness. For the reasons referred to above, the Company expects
Executive to manage his personal finances responsibly. The Company requires that
Executive draw to the attention of his manager any serious debt or significant
financial difficulties that he may have, including those which result in court
action being taken against Executive.
Section 6. Medical Exams.


Executive shall at any time (including during any period of incapacity) at the
request and expense of the Company submit to medical examinations by a medical
practitioner nominated by the Company, to the extent permitted by applicable
federal and state law. Executive agrees, and hereby authorizes, that the results
of any such medical examination be disclosed to the Company, subject to the
provisions of the United States Health Insurance Portability and Accountability
Act of 1996.


Section 7. Tax Compliance.


All compensation paid to Executive is intended to, and reasonably believed to,
comply with Internal Revenue Code Section 409A as well as other tax related laws
and regulations to the extent it does not fall into any applicable exclusion.






--------------------------------------------------------------------------------




Section 8. Remedies.
The Company and Executive agree that it is impossible to measure solely in money
the damages which will accrue to the Company by reason of his failure to observe
any of his obligations of Sections 2, 3 or 4 of this Addendum. Therefore, if the
Company shall institute any action or proceeding to enforce such provisions,
Executive hereby waives the claim or defense that there is an adequate remedy at
law and agrees in any such action or proceeding not to interpose the claim or
defense that such remedy exists at law. Without limiting any other remedies that
may be available to the Company, Executive hereby specifically affirms the
appropriateness of injunctive or other equitable relief in any such action and
acknowledges that nothing contained within this Addendum shall preclude the
Company from seeking or receiving any other relief, including without
limitation, any form of injunctive or equitable relief. Executive also agrees
that, should he violate the provisions of Section 2 and its subsections such
that the Company shall be forced to undertake any efforts to defend, confirm or
declare the validity of the covenants contained within Section 2 of this
Addendum, the time restrictions set forth therein shall be extended for a period
of time equal to the pendency of any court proceedings, including appeals.
Further, Executive agrees that, should the Company undertake any efforts to
defend, confirm or declare the validity of any of the covenants contained in
Sections 2, 3 and 4 of this Addendum, the Company shall be entitled to recover
from Executive all of its reasonable attorneys’ fees and costs incurred in
prosecuting or defending any such action or engaging in any such efforts.
Section 9. Dispute Resolution; Mediation and Arbitration.
Except as provided in the last sentence of this paragraph to the fullest extent
permitted by law, the Company and Executive agree to waive their rights to seek
remedies in court, including but not limited to rights to a trial by jury. The
Company and Executive agree that any dispute between or among them or their
subsidiaries, affiliates or related entities arising out of, relating to or in
connection with this Addendum or his employment with the Company, including but
not limited to claims for discrimination or other alleged violations of any
federal, state or local employment and labor law statutes, ordinances or
regulations, will be resolved in accordance with a confidential two-step dispute
resolution procedure involving: (a) Step One: non-binding mediation, and (b)
Step Two: binding arbitration under the Federal Arbitration Act, 9 U.S.C. § 1,
et. seq., or state law, whichever is applicable. Any such mediation or
arbitration hereunder shall be under the auspices of the American Arbitration
Association (“AAA”) pursuant to its then current Labor Arbitration Rules and
Mediation Procedures (the “AAA Labor Rules”). Disputes encompassed by this
Section 9 include claims for discrimination arising under local, state or
federal statutes or ordinances and claims arising under any state’s labor laws.
Notwithstanding anything to the contrary in the AAA Labor Rules, the mediation
process (Step One) may be ended by either party to the dispute upon notice to
the other party that it desires to terminate the mediation and proceed to the
Step Two arbitration; provided, however, that neither party may so terminate the
mediation process prior to the occurrence of at least one mediation session with
the mediator. No arbitration shall be initiated or take place with respect to a
given dispute if the parties have successfully achieved a mutually agreed to
resolution of the dispute as a result of the Step One mediation. The mediation
session(s) and, if necessary, the arbitration hearing shall be held in the city
nearest to Executive's office location during the course of Executive's
employment with the Company or an alternative location mutually agreeable to
Executive and the Company. The arbitration (if the dispute is not resolved by
mediation) will be conducted by a single AAA arbitrator, mutually selected by
the parties, as provided for by the AAA Labor Rules. The Company will be
responsible for the arbitration charges, including the costs of the mediator and
arbitrator. The Company and Executive agree that the arbitrator shall apply the
substantive law of the State of New York to all state law claims and federal law
to any federal law claims, that discovery shall be conducted in accordance with
the AAA Labor Rules or as otherwise permitted by law as determined by the
arbitrator. In accordance with the AAA Labor Rules (a copy of which is available
through AAA’s website, www.adr.org), the arbitrator’s award shall consist of a
written statement as to the disposition of each claim and the relief, if any,
awarded on each claim. The Company and Executive understand that the right to
appeal or to seek modification of any ruling or award by the arbitrator is
limited under state and federal law. Any award rendered by the arbitrator will
be final and binding, and judgment may be entered on it in any court of
competent jurisdiction. Nothing contained herein shall restrict either party
from seeking temporary injunctive relief in a court of law to the extent set
forth in Section 6 hereof.
In the unlikely event the AAA refuses to accept jurisdiction over a dispute,
Executive and the Company agree to submit to Judicial-Arbitration-Mediation
Services (“JAMS”) mediation and arbitration applying the JAMS equivalent of the
AAA Labor Rules. If AAA and JAMS refuse to accept jurisdiction, the parties may
litigate in a court of competent jurisdiction.
Section 10. Severance. In the event Executive is made redundant or otherwise has
his employment terminated without cause and for reasons unrelated to poor
performance, Executive shall be entitled to receive a minimum severance payment
amounting to 26 weeks of Executive's base salary at the time of Executive's exit
contingent upon Executive executing, and not revoking, the Company's standard
release agreement then in use.
Section 11. Miscellaneous.
(a)    Governing Law. This Addendum shall be governed by and construed in
accordance with the laws of the State of New York, without regard for the
conflict of laws provisions thereof.
(b)    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Addendum on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Addendum.




--------------------------------------------------------------------------------




(c)    Severability. In the event that any one or more of the provisions of this
Addendum shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Addendum shall not be affected thereby.
(d)    Counterparts; Effectiveness. This Addendum may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Addendum shall become
effective when each party hereto shall have received a counterpart hereof signed
by the other party hereto including by fax or electronic pdf.




ACCEPTED AND AGREED:


/s/ Brad Conner
Brad Conner












--------------------------------------------------------------------------------






SECOND ADDENDUM TO
EXECUTIVE EMPLOYMENT AGREEMENT
This SECOND ADDENDUM TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Second Addendum”)
is made as of August 2, 2017 by and between Citizens Financial Group, Inc.,
together with its subsidiaries and any and all successor entities (the
“Company”) and Brad Conner (“Executive”).


This Second Addendum is a supplement to Executive’s offer letter dated May 23,
2008 (the “Offer Letter”) and the first addendum dated August 6, 2014 (the
“First Addendum”, together with the Offer Letter, collectively, the “Original
Agreement”), and the terms of this Second Addendum shall be incorporated by
reference therein and shall become terms and conditions of Executive’s continued
employment. The terms of this Second Addendum shall supersede any conflicting
terms found in the Original Agreement. This Second Addendum may not be altered,
modified, or amended except by written instrument signed by the parties hereto.
To the extent capitalized terms are not defined herein, the definitions included
in the Original Agreement, as applicable, shall govern.


Section 1. Notice Period
The parties agree that “Notice Period” as such term is used in the Original
Agreement shall mean one hundred twenty (120) days; provided, that, the other
terms of Section 1(a) of the First Addendum shall remain in full force and
effect.
Section 2. Change of Control Severance
(a)     In the event Executive's employment is terminated by the Company without
Cause (other than by reason of Executive’s death or disability) or the Executive
resigns with Good Reason, in each case within 24 months following a Change of
Control, Executive shall receive a payment equivalent to: (i) two times the sum
of (A) Executive’s Base Salary at the time of termination and (B) the average
cash bonus paid to Executive during the prior three years; plus (ii) a pro-rata
bonus for the year in which termination occurs, based on the average cash bonus
paid to Executive during the prior three years (together, the “COC Severance
Payment”).


(b)    Any COC Severance Payment made in accordance with this section shall be
in lieu of and not in addition to any payments to which Executive may otherwise
have been entitled in accordance with other sections of this Second Addendum or
the Original Agreement and shall be in full and final settlement of all claims
Executive may have arising out of or in connection with his employment or its
termination, other than with respect to any outstanding equity held by
Executive, which shall be treated as provided for in the applicable Company
stock plan and award agreements governing such awards.


Section 3. Payment of Severance
(a)    The severance set forth in Section 10 of the First Addendum and the COC
Severance Payment set forth in this Second Addendum shall be made in a lump sum,
subject to execution and non-revocation of a Standard Release, within seventy
(70) days of the termination of Executive’s employment. If the period between
the termination of Executive’s employment and the latest possible effective date
of the Standard Release spans two calendar years, the COC Severance Payment
shall be paid by the Company in the second calendar year.
Section 4. Definitions
(a)    “Cause” means: (i) any conviction (including a plea of guilty or of nolo
contendere or entry into a pre-trial diversion program) of Executive for the
commission of a felony or any conviction of any criminal offense within the
scope of Section 19 of the Federal Deposit Insurance Act, 12 U.S.C. § 1829; (ii)
Executive commits an act of gross misconduct, fraud, embezzlement, theft or
material dishonesty in connection with the Executive’s duties or in the course
of Executive’s employment with the Company or any of its affiliates; (iii)
failure on the part of Executive to perform his employment duties in any
material respect, which is not cured to the reasonable satisfaction of the
Company within 30 days after Executive receives written notice of such failure;
(iv) Executive violates Sections 2 or 3 of the First Addendum (non-solicitation
of employees, customers and clients; confidentiality; ownership of materials;
duty to return company property); or (v) Executive makes any material false or
disparaging comments about the Company or any of its subsidiaries, affiliates,
employees, officers,


10



--------------------------------------------------------------------------------





or directors, or engages in any activity which in the opinion of the Company is
not consistent with providing an orderly handover of Executive's
responsibilities.
(b)     “Good Reason” means any of the following changes, as compared to
Executive’s terms of employment prior to a Change of Control:
(i)
a material diminution in Executive’s authority, duties, or responsibilities;

(ii)
a material diminution in Executive’s base salary other than a general reduction
in base salary that affects all similarly situated employees; or

(iii)
a relocation of Executive’s principal place of employment by more than 50 miles
from his or her current principal place of employment, unless the new principal
place of employment is closer to Executive’s home address.

Provided, however, that Executive’s must give written notice to the Company
within 30 days of the initial existence of any of the foregoing changes, the
Company shall have 30 days upon receipt of such notice to remedy the condition
so as to eliminate the Good Reason, and if not remedied, Executive’s employment
must terminate no later than 60 days following the expiration of such cure
period. Notwithstanding the foregoing, the Executive’s continued employment
shall not constitute a waiver of the Executive’s rights with respect to any
circumstance constituting Good Reason under this Second Addendum.
(c)    “Change of Control” means the occurrence of any one or more of the
following events:
(i)    any Person (as defined in Section 3(a)(9) of the Exchange Act of 1934, as
amended and used in Sections 13(d) and 14(d) thereof, including “group” as
defined in Section 13(d) thereof), other than an employee benefit plan or trust
maintained by the Company, becomes the Beneficial Owner (as defined in Rule
13d-3 under the Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s outstanding securities entitled to vote generally in the
election of directors;
(ii)    at any time during a period of 12 consecutive months, individuals who at
the beginning of such period constituted the Board of Directors of the Company
(the “Board”) and any new member of the Board whose election or nomination for
election was approved by a vote of at least a majority of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was so approved, cease for any reason
to constitute a majority of members of the Board; or
(iii)    the consummation of (A) a merger or consolidation of the Company with
any other corporation or entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity or, if applicable, the ultimate parent thereof) at least 50% of the
combined voting power and total fair market value of the securities of the
Company or such surviving entity or parent outstanding immediately after such
merger or consolidation, or (B) any sale, lease, exchange or other transfer to
any Person of assets of the Company, in one transaction or a series of related
transactions, having an aggregate fair market value of more than 50% of the fair
market value of the Company and its subsidiaries (the “Company Value”)
immediately prior to such transaction(s), but only to the extent that, in
connection with such transaction(s) or within a reasonable period thereafter,
the Company’s shareholders receive distributions of cash and/or assets having a
fair market value that is greater than 50% of the Company Value immediately
prior to such transaction(s).
Section 5. Section 280G
(a)    If the aggregate of all amounts and benefits due to Executive under this
Second Addendum or the Original Agreement or any other plan, program, agreement
or arrangement of the Company or any of its Affiliates, which, if received by
Executive in full, would constitute “parachute payments,” as such term is
defined in and under Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), (collectively, “Change of Control Benefits”), reduced by


11



--------------------------------------------------------------------------------





all federal, state and local taxes applicable thereto, including the excise tax
imposed pursuant to Section 4999 of the Code, is less than the amount Executive
would receive, after all such applicable taxes, if Executive received aggregate
Change of Control Benefits equal to an amount which is $1.00 less than three (3)
times Executive’s “base amount,” as defined in and determined under Section 280G
of the Code, then such Change of Control Benefits shall be reduced or eliminated
to the extent necessary so that the Change of Control Benefits received by the
Executive will not constitute parachute payments. If a reduction in the Change
of Control Benefits is necessary, reduction shall occur in the following order
unless the Executive elects in writing a different order, subject to the
Company’s consent (which shall not be unreasonably withheld or delayed): (i)
severance payment based on multiple of Base Salary and/or annual bonus; (ii)
other cash payments; (iii) any annual incentive compensation paid as severance;
(iv) acceleration of vesting of stock options with an exercise price that
exceeds the then fair market value of stock subject to the option, provided such
options are not permitted to be valued under Treasury Regulations Section
1.280G-1 Q/A – 24(c); (v) any equity awards accelerated or otherwise valued at
full value, provided such equity awards are not permitted to be valued under
Treasury Regulations Section 1.280G-1 Q/A – 24(c); (vi) acceleration of vesting
of stock options with an exercise price that exceeds the then fair market value
of stock subject to the option, provided such options are permitted to be valued
under Treasury Regulations Section 1.280G-1 Q/A – 24(c); (vii) acceleration of
vesting of all other stock options and equity awards; and (viii) within any
category, reductions shall be from the last due payment to the first.
(b)    It is possible that after the determinations and selections made pursuant
to Section 5(a) above, Executive will receive Change of Control Benefits that
are, in the aggregate, either more or less than the amounts contemplated by
Section 5(a) above (hereafter referred to as an “Excess Payment” or
“Underpayment,” respectively). If there is an Excess Payment, Executive shall
promptly repay the Company an amount consistent with this Section 5(b). If there
is an Underpayment, the Company shall pay Executive an amount consistent with
this Section 5(b).
(c)    The determinations with respect to this Section 5 shall be made by an
independent auditor (the “Auditor”) compensated by the Company. The Auditor
shall be the Company’s regular independent auditor, unless the regular
independent auditor is unable or unwilling to makes such determinations, in
which event the Auditor shall be a nationally-recognized United States public
accounting firm chosen by the Company.
Section 6. Tax Compliance
All compensation paid to Executive is intended to, and is reasonably believed
to, comply with Section 409A of the Code (“Section 409A”), as well as other tax
related laws and regulations to the extent it does not fall into any applicable
exclusion, and shall be interpreted and construed consistent with that intent.
Notwithstanding the foregoing, the Company makes no representations that the
terms of this Second Addendum or the Original Agreement (and any compensation
payable thereunder) comply with Section 409A, and in no event shall the Company
be liable for any taxes, interest, penalties or other expenses that may be
incurred by Executive on account of non-compliance with Section 409A. No
expenses eligible for reimbursement, or in-kind benefits to be provided, during
any calendar year shall affect the amounts eligible for reimbursement in any
other calendar year, to the extent subject to the requirements of Section 409A,
and no such right to reimbursement or right to in-kind benefits shall be subject
to liquidation or exchange for any other benefit. For purposes of Section 409A,
each payment in a series of installment payments, if any, provided under this
Second Addendum or the Original Agreement shall be treated as a separate
payment. Any payments under this Second Addendum or the Original Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. Any payments to be made under this
Second Addendum or the Original Agreement upon a termination of employment shall
only be made if such termination of employment constitutes a “separation from
service” under Section 409A. Notwithstanding the foregoing and any provision in
this Second Addendum to the contrary, if on the date of his termination of
employment, Executive is deemed to be a “specified employee” within the meaning
of Section 409A and any payment or benefit provided to Executive in connection
with his termination of employment is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A, then such payment or
benefit due upon, or within the six-month period following, a termination of
Executive’s employment (whether under this Second Addendum, Executive’s Original
Agreement, any other plan, program, payroll practice or any equity grant) and
which do not otherwise qualify under the exemptions under Treas. Reg. Section
1.409A-1(including, without limitation, payments that constitute “separation
pay” within the meaning of Section 409A), shall be paid or provided to Executive
in a lump sum on the earlier of (a) the date which is six months and one day
after Executive’s “separation from service” (as such term is defined in Section
409A) for any reason other than death, and (b) the date of Executive’s death,
and any remaining payments and benefits shall be paid or provided in accordance
with the payment dates specified in this Second Addendum for such payment or
benefit.


12



--------------------------------------------------------------------------------





Section 7. Miscellaneous
(a)    Governing Law. This Second Addendum shall be governed by and construed in
accordance with New York law without giving effect to the conflict of laws
provisions thereof.
(b)    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Second Addendum on any occasion shall not be considered a waiver of
such party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Second Addendum.
(c)    Severability. In the event that any one or more of the provisions of this
Second Addendum shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Second Addendum shall not be affected thereby.




[signature page follows]


13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Executive duly executed this Second Addendum as of the day
and year first above written.
ACCEPTED AND AGREED:
/s/ Brad Conner
Brad Conner









14

